Slip Op. 19-126
                  UNITED STATES COURT OF INTERNATIONAL TRADE

HOME PRODUCTS INTERNATIONAL, INC.,

                           Plaintiff,
                                                          Before: Leo M. Gordon, Judge
             v.
                                                          Consol. Court No. 07-00123
UNITED STATES,

                           Defendant.

                                 OPINION and ORDER

[Affirmative injunction to enforce judgment issued.]

                                                                 Dated: September 27, 2019

      Frederick L. Ikenson, Blank Rome LLP of Washington, DC for Plaintiff Home
Products International, Inc.

        Michael D. Snyder, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice of Washington, DC for Defendant, United States. With him on
the briefs were Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson,
Director; and Claudia Burke, Assistant Director. Of counsel was Edward N. Maurer,
Deputy Assistant Chief Counsel, Office of Assistant Chief Counsel, International Trade
Litigation, U.S. Customs for Border Protection, of New York, NY; and Saad Y. Chalchal,
Attorney, U.S. Department of Commerce, Office of the Chief Counsel for Trade
Enforcement and Compliance of Washington, DC.

      William E. Perry, Harris & Moure, PLC of Washington, DC for Defendant-Intervenor
Since Hardware (Guangzhou) Co., Ltd.

     Kristin H. Mowry, Jeffrey S. Grimson, Jill A. Cramer, Sarah M. Wyss, and Bryan P.
Cenko, Mowry & Grimson of Washington, DC for Target Corp.

      Gordon, Judge: This antidumping case was very long and very expensive.

Ten years of litigation concluded when the court entered a judgment pursuant to a

stipulation of settlement among Plaintiff Home Products International, Inc. (“Home

Products”), Defendant United States (“the Government”), and Defendant-Intervenor
Consol. Court No. 07-00123                                                            Page 2


Since Hardware (Guangzhou) Co., Ltd. (“Since Hardware”). See Judgment in Accordance

with Stipulated Settlement, ECF No. 168 (“Judgment”). Several months later

U.S. Customs and Border Protection (“Customs”) incorrectly liquidated 224 subject

entries at a lower dumping rate (9.47 percent) than specified in the Judgment

(72.29 percent). See Def.’s Status Report, ECF No. 171. It was a big error, under-

collecting millions of dollars on the subject entries. The error was brought to the attention

of the Government shortly after the 90-day window expired for Customs to voluntarily

reliquidate the subject entries under 19 U.S.C. § 1501. With no other direct statutory

authorization to correct the error, the Government sought an order from the court directing

Customs to reliquidate those entries in accordance with the Judgment. Id. The court

issued a short order directing Customs to reliquidate the subject entries at the correct rate

in accordance with the Judgment. See Order for Reliquidation, ECF No. 172 (“Order”).

Almost immediately, Target Corporation (“Target”), the importer of record for 40 of the

subject entries, sought to contest the lawfulness of any reliquidation of their entries and

assert its rights in the finality of liquidation. See Target’s Mot. to Intervene, ECF No. 173;

Target’s Mot. for Reconsideration and to Vacate Court Order, ECF No. 177; see also

Home Products’ Resp. in Opp’n to Target’s Mot. to Intervene, ECF No. 180; Home

Products’ Resp. in Opp’n to Target’s Mot. for Reconsideration, ECF No. 185; Defendant’s

Resp. in Opp’n to Target’s Mot. to Intervene, ECF No. 183; Defendant’s Resp. in Opp’n

to Target’s Mot. for Reconsideration, ECF No. 186.

       The court sua sponte stayed any reliquidation of the subject entries pursuant to

the Order, and repositioned the posture of the litigation as a motion to enforce the
Consol. Court No. 07-00123                                                         Page 3


Judgment by the Government and Plaintiff.1 See Order Issuing Stay Pending Disposition

of Target’s Motions, ECF No. 188; see also Home Products’ Summary Presentation of

Arguments, ECF No. 191; Target Corp.’s Summary Presentation of Arguments, ECF

No. 192; Defendant’s Summary Presentation of Arguments, ECF No. 193.

                                      I. Discussion

       The Customs Courts Act of 1980 (“1980 Act”), Pub. L. No. 96-417, 94 Stat. 1727

(1980) created “a comprehensive system for judicial review of civil actions arising out of

import transactions and federal statutes affecting international trade.” Statement of

President Carter, 16 Weekly Comp. of Pres. Doc. 2183 (Oct. 11, 1980); see also H.R.

Rep. No. 96-1235, at 18–20 (1980), as reprinted in 1980 U.S.C.C.A.N. 3727, 3729.

A significant part of this comprehensive new system was the explicit conferral on the

U.S. Court of International Trade of “all the powers in law and equity of, or as conferred

by statute upon, a district court of the United States.” 28 U.S.C. § 1585 (1982).

In possessing remedial powers co-extensive with those of a federal district court,

this Court is authorized, with certain exceptions not relevant here, “to order any form of

relief that is appropriate in a civil action, including, but not limited to, declaratory

judgments, orders of remand, injunctions, and writs of mandamus and prohibition.”

28 U.S.C. § 2643(c). The 1980 Act “leaves no doubt that 28 U.S.C. § 2643(c)(1) ‘is a

general grant of authority for the Court of International Trade to order any form of relief

that it deems appropriate under the circumstances.’” United States v. Mizrahie, 9 CIT 142,



1 Defendant-Intervenor Since Hardware has not made filings or participated in any way in
the proceedings to enforce the Judgment.
Consol. Court No. 07-00123                                                            Page 4


146, 606 F. Supp. 703, 707 (1985) (quoting H.R. Rep. No. 96-1235, at 61, as reprinted in

1980 U.S.C.C.A.N. 3772). As a consequence, Congress empowered the Court of

International Trade to adjudicate the rights of parties aggrieved by agency decision-

making in the customs and international trade law arena and afford them full and complete

relief. See H.R. Rep. No. 96-1235, at 20, 60–62, as reprinted in 1980 U.S.C.C.A.N. 3729,

3771–73.

       To provide complete relief a court may, from time to time, be required to enforce

its judgments and issue additional declaratory and injunctive relief. See Riggs v. Johnson

County, 73 U.S. 166, 187 (1868) (Without the ability to enforce judgments, “the judicial

power would be incomplete and entirely inadequate to the purposes for which it was

conferred by the Constitution.”). A supplementary proceeding for a court to enforce a

judgment is “summary in nature; [it] cannot be used to take up matters beyond the

contours of the judgment and thereby short-circuit the usual adjudicative processes.”

Harvey v. Johanns, 494 F.3d 237, 244–45 (1st Cir. 2007) (citing Fafel v. Dipaola, 399 F.3d

403, 411 (1st Cir. 2005)). A court's power to enforce a judgment is therefore confined to

the four corners of the judgment itself. Id.; see also Peacock v. Thomas, 516 U.S. 349,

359 (1996).

                                      A. Liquidation

       Liquidation, “the final computation or ascertainment of duties on entries for

consumption,” is a fundamental concept in all U.S. import transactions. See 19 C.F.R. §

159.1. Optimally, liquidation occurs correctly. If not, reliquidation to correct any resulting

error is neither inevitable nor open-ended because Congress long ago adopted a principle
Consol. Court No. 07-00123                                                            Page 5


of finality for the liquidation of entries that is now codified primarily in 19 U.S.C. §§ 1514

and 1501 (Customs has 90-day window after liquidation in which to correct errors); see

also F. Vitelli & Son v. United States, 250 U.S. 355, 358 (1919) (“the remedy intended to

be accomplished by [a prior provision similar to 19 U.S.C. § 1514] was to prevent the right

to reliquidate, which had previously been exerted without limit, from being exercised

except in the particular conditions stated . . . .”).

       Liquidation of entries covered by an antidumping or countervailing duty order is

somewhat unusual because of the “‘retrospective’ assessment system under which final

liability for antidumping . . . duties is determined after merchandise is imported.” 19 C.F.R.

§ 351.212(a); see 19 U.S.C. § 1675(a)(2). Liability to pay antidumping duties accrues

upon entry, see 19 C.F.R. § 141.1(a), but the actual duty is not formally determined until

after entry, and not paid until Customs liquidates, possibly many years after entry.

Liquidation is suspended during U.S. Department of Commerce (“Commerce”)

proceedings, see generally American Power Pull Corp. v. United States, 39 CIT ___, ___,

121 F. Supp. 3d 1296, 1300–02 (2015) (explaining statutory scheme for suspension of

liquidation), which enables Commerce to exercise its jurisdiction to determine correct

assessment rates for subject entries.

       If Commerce’s proceedings are judicially reviewed, the Court of International Trade

then assumes jurisdiction over the subject entries and typically issues a court-ordered

injunction that stays liquidation pending issuance of the final court decision (including

appeals). See 19 U.S.C. § 1516a(c)(2), American Power Pull, 39 CIT at ___, 121 F.
Consol. Court No. 07-00123                                                              Page 6


Supp. 3d at 1302. After the final court decision, the injunction terminates, 2 and Commerce

issues instructions to Customs to liquidate the subject entries in accordance with “the final

court decision.” 19 U.S.C. § 1516a(e). When Customs liquidates an entry, the finality

considerations of § 1514 always lurk in the background except when the Court of

International Trade takes jurisdiction over the entries in an action under § 1516a. See

19 U.S.C § 1514(b). This is a logical and necessary carve-out from § 1514 because such

entries need to be liquidated in accordance with “the final court decision” pursuant to

§ 1516a(e), meaning the court, not Customs, necessarily has the final say over the

entries.

       Ideally, things go right, and liquidation occurs correctly, which is true for most

entries. Things do, however, occasionally go amiss, and Customs may liquidate entries

incorrectly, for example, too early in violation of the (1) statutory suspension of liquidation,

see Juice Farms, Inc v. United States, 68 F.3d 1344 (Fed. Cir. 1995); SSAB No. Am. Div.

v. U.S. Bureau of Customs & Border Prot., 32 CIT 795, 571 F. Supp. 2d 1347 (2008), or

(2) court-ordered injunction, see AK Steel Corp. v. United States, 27 CIT 1382, 281 F.

Supp. 2d 1318 (2003); LG Elecs. U.S.A., Inc. v. United States, 21 CIT 1421, 991 F. Supp.

668 (1997). Merely identifying an error, however, is no guarantee the court will order

Customs to correct it. Compare Juice Farms, 68 F.3d 1344 (finality of liquidation trumps

correct antidumping duty assessment rates); SSAB, 32 CIT at 801, 571 F. Supp. 2d

at 1353 (same), and Cemex, S.A. v. United States, 384 F.3d 1314, 1322 (Fed. Cir. 2004)


2 The typical final judgment directs that the subject entries enjoined in the action must be
liquidated in accordance with the final court decision, as provided for in Section 516A(e)
of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e).
Consol. Court No. 07-00123                                                            Page 7


(same), with Shinyei Corp. v. United States, 355 F.3d 1297 (Fed. Cir. 2004) (finality of

liquidation not a bar to correct assessment rates), AK Steel, 27 CIT 1382, 281 F. Supp. 2d

1318 (finality of liquidation void in violation of injunction against liquidation), and LG

Elecs., 21 CIT 1421, 991 F. Supp. 668 (same).

       This case involves Customs’ error after final judgment. It presents a simple and

straightforward issue for the court—whether to enforce its judgment through an affirmative

injunction, which the court decides by balancing the proper assessment and collection of

antidumping duties with the finality of liquidation. SSAB, 32 CIT at 803, 571 F. Supp. 2d

at 1354 (“the court has competing interests to weigh: the proper assessment and

collection of antidumping duties vs. the finality of liquidation”). There is an obvious public

interest in the proper enforcement of remedial trade statutes through correctly assessed

antidumping and countervailing duties. As explained above, there is also a strong and

enduring public interest in the stability and predictability of the finality of liquidation.

In balancing the equities of the parties, the old maxim that equity aids the vigilant does

come into play, and what most likely tips the balance in one direction or the other is how

quickly the party with an interest in a judgment moved to assert their rights once they

knew or should have known about the error. Cf. SSAB, 32 CIT at 802, 571 F. Supp. 2d

at 1354. If they move quickly, the court may correct the error, see AK Steel, LG Elecs.,

Shinyei; if too much time passes, however, the court will likely let the liquidation stand,

see Cemex, SSAB, Juice Farms. This court has previously been guided by the time

periods of § 1514 as a suitable benchmark in deciding whether relief should issue. Id.

(“That well-known benchmark is a useful guide for both the court and parties to help
Consol. Court No. 07-00123                                                                Page 8


resolve the otherwise thorny question of when equity may appropriately intervene to

disturb liquidation.”). Basically, did the party petition the court within 180 days of the

error’s actual or constructive revelation? Before turning to that analysis, the court

addresses the question of nonparties to the underlying case-in-chief that nonetheless

have a direct interest in the Judgment.

        B. Nonparties to the Case-in-Chief with an Interest in the Judgment

       Neither Customs nor Target were parties in the underlying litigation. Commerce,

not Customs, is the governmental party in trade actions. Customs, however, is

nevertheless vitally important on the question of enforcement of the Judgment because

any order to enforce the Judgment will be directed specifically at Customs to reliquidate

the entries in accordance with the Judgment. Target, as an importer of record, has an

obvious direct interest in the court’s enforcement of the Judgment because its entries are

among the ones that may be reliquidated, and Target, as the importer of record,

is therefore best positioned to advocate for the finality of the existing liquidations.

       The court has somewhat complex rules for intervention in trade actions under

28 U.S.C. § 2631(j) and USCIT Rule 24, but these are focused on intervention in a case-

in-chief, not a supplemental summary proceeding to enforce a judgment. As noted above,

the court’s inquiry here is focused on the four corners of the Judgment, not the underlying

merits of the antidumping proceeding. This is manifestly not an opportunity to go over

previously plowed ground. For a summary proceeding to enforce a judgment the court is

not concerned about the merits and the requirements of 28 U.S.C. § 2631(j) and USCIT

Rule 24 for a party’s participation, but instead looks to USCIT Rule 71: “When an order
Consol. Court No. 07-00123                                                         Page 9


grants relief for a nonparty or may be enforced against a nonparty, the procedure for

enforcing the order is the same as for a party.” USCIT R. 71. In this respect Rule 71

implements the court’s remedial authority under 28 U.S.C. §§ 1585 and 2643(c)(1). This

rule is identical to Federal Rule of Civil Procedure 71, which the court may reference for

guidance in the interpretation of its Rule. See USCIT R. 1 (“The court may refer for

guidance to the rules of other courts.”).

       Rule 71 has roots grounded in equity that makes “‘manifest common sense.’”

12 Charles A. Wright, et al, Federal Practice & Procedure § 3031 (3d ed. Apr. 2019)

(quoting Dobie, The Federal Rules of Civil Procedure, 25 Va. L. Rev. 261, 305 (1939)

(explaining history and purpose of Rule 71)). This is particularly true when dealing with

a nonparty who was “in active concert or participation with [those] who received actual

notice” of the judgment. Id. § 3033; see also Peterson v. Highland Music, Inc., 140 F.3d

1313 (9th Cir. 1998). Considering again the nonparties implicated in this summary

proceeding to enforce the Judgment, Customs is always in active participation with

Commerce in the liquidation of entries subject to an antidumping duty order. It is a matter

of statutory necessity.

       Just as the court may reach Customs through Rule 71, the court may also reach

Target—a nonparty to the litigation with a substantial interest in the liquidation of the

subject entries as an importer of record. There is no question Target should have input

on the potential reliquidation of the subject entries, and Rule 71 is the vehicle through

which that input is received. Target unfortunately styled its involvement in the litigation

as a motion to intervene pursuant to USCIT Rule 24, which the Government and Home
Consol. Court No. 07-00123                                                        Page 10


Products vigorously contested. See Home Products’ Resp. in Opp’n to Target’s Mot. to

Intervene; Home Products’ Resp. in Opp’n to Target’s Mot. for Reconsideration;

Defendant’s Resp. in Opp’n to Target’s Mot. to Intervene; Defendant’s Resp. in Opp’n to

Target’s Mot. for Reconsideration. All that handwringing is for naught, however, because

as noted, Rule 24 and 28 U.S.C. § 2631(j) are focused on intervention in a case-in-chief

not a supplemental summary proceeding to enforce a judgment, which as Rule 71 wisely

contemplates, may implicate various nonparty litigants to the case-in-chief. Here, Target’s

advocacy for its entries is a necessary and welcome counterpart to the advocacy of the

Government and Home Products for the enforcement of the Judgment. It is to that specific

advocacy and the balancing of factors to which the court now turns.

                                C. Balancing of Factors

       Here, the erroneous liquidations occurred in March 2017. Customs, having made

the error, had actual knowledge of the error the moment it occurred. This is true even if

as a government bureaucracy Customs may have been “unaware” in some abstract

sense. Commerce would not have known about the error unless it inquired, and to the

court’s knowledge, Commerce does not confirm proper liquidation of every entry with

Customs. Instead, Commerce relies on private parties to flag errors.

       It was Home Products that found the error. As Home Products explains, in August

2017 it learned of a publicly available Customs web portal that required the

submission of an importer's importer number to acquire certain entry-specific

information. Id. Although importer numbers have been historically non-public, Home

Products was able to ascertain numbers for some but not all known ironing table
Consol. Court No. 07-00123                                                        Page 11


importers. Home Products used that information to learn that over 200 entries that

should have been liquidated at 72.29 percent were in fact liquidated as entered, at

9.47 percent. Id.

      Home Products notified Government counsel, who then submitted a status report

in October 2017 to the court indicating Customs’ readiness to reliquidate at the correct

rate should the court issue an appropriate order. Id. Home Products reiterates that it

moved diligently and quickly once it learned of Customs’ non-compliance with the court’s

Judgment and maintains that Commerce and Government counsel did the same after

Home Products brought Customs’ error to their attention. Id.

      Target argues that Home Products and Commerce should have known about the

error when information about disbursement of funds under the CDSOA was made publicly

available in May 2017. 3 According to Target, Home Products and Commerce therefore

sat on their rights for over four months before bringing the liquidation issue to the court

on October 20, 2017, and that such delay should not be grounds for an injunction requiring




3 In 2000, Congress amended the Tariff Act of 1930 to add Section 754, the Continued
Dumping and Subsidy Offset Act of 2000 (“CDSOA”), repealed by the Deficit Reduction
Act of 2005, Pub. L. No. 109-171, Title VII, Subtitle F § 7601(a), 120 Stat. 154 (2005),
which provided distributions of assessed antidumping and countervailing duties on an
annual basis to affected domestic parties (“ADP”) for certain qualifying expenditures.
19 U.S.C. § 1675c(a). Home Products was the only ADP that qualified for distributions of
antidumping duties assessed on the subject entries in this case. Although Target did not
specify what “publicly available information” under the CDSOA should have alerted Home
Products to the error in Customs’ liquidations, the court surmises that Target is likely
referring to Customs’ notice of intent to distribute disbursements under the CDSOA
available for fiscal year 2017 published in the Federal Register. See Distribution of
Continued Dumping and Subsidy Offset to Affected Domestic Producers, 82 Fed. Reg.
25,052, 25,090 (May 31, 2017).
Consol. Court No. 07-00123                                                               Page 12


reliquidation. Id. Target contends that similar to the parties in SSAB the Government and

Home Products simply waited far too long to justify equitable relief. Id.

       Even assuming Target is correct that Home Products should have known about

the liquidation error as early as May 31, 2017, and then notified Commerce (and this is

by no means a safe or comfortable assumption), the October 20, 2017 court notice

seeking reliquidation was nonetheless made within 180 days of when Target says Home

Products should have known about the error. Anything beyond that time period (borrowed

from § 1514) would give the court pause, but here, the Government and Home Products

were well within it.

       On the merits of reliquidation, Home Products adds that every importer of "first

review period" ironing tables, including Target, had notice that their imports would be

liquidated at 72.29 percent plus interest in the form of Commerce's Federal Register

Notice following the Judgment and Commerce's subsequent liquidation instructions

issued 18 days thereafter (posted on Custom's website). See Home Products’ Summary

Presentation of Arguments. Home Products argues that the equities, therefore, cannot

possibly favor Target or the other importers who remained silent upon receiving a

fortuitous windfall when the erroneous liquidations occurred as entered (at 9.47 percent).

Id. The court agrees that the equities do not favor Target. Having presided over the ten

years of litigation in this action, the court is likewise reluctant to squander all that collective

time, effort, and expense. If Customs’ error goes uncorrected, what exactly was the point

of this litigation? The court will therefore declare Customs’ liquidation of the 224 entries

unlawful, and order that each entry be reliquidated in accordance with the Judgment.
Consol. Court No. 07-00123                                                       Page 13


      The court does need to say a few words about Cemex, S.A. v. United States,

384 F.3d 1314 (Fed. Cir. 2004). Cemex is somewhat similar to this case, involving an

erroneous post-judgment liquidation by Customs following lengthy and expensive

litigation in the Court of International Trade. Id. at 1314–15. Cemex, like this case,

involved a substantial shortfall in collections (some 140 entries with a final assessment

rate of 106.846 percent were deemed liquidated “as entered” at the cash deposit rate of

56.94 percent). The U.S. Court of Appeals for the Federal Circuit sustained the Court of

International Trade’s decision not to correct the erroneous liquidations. This court’s

preferred reading of Cemex is as a decision to decline to enforce the judgment because

too much time had passed following the liquidations, and the domestic interested parties

had not been vigilant enough for equity to intervene and disturb the finality of those

liquidations. Cemex, 384 F.3d at 1325 (“Ad Hoc should have heeded the repeated

warning signs. . . . Ad Hoc should have moved the Court of International Trade to enforce

the judgment in 1998, rather than in 2003.”).

      Cemex can also admittedly be read more broadly as concluding that domestic

interested parties simply have no remedy to correct an erroneous Customs’ liquidation of

subject entries covered by a judgment of the U.S. Court of International Trade. Cemex,

384 F.3d at 1323 (“[W]e agree with the Court of International Trade that Customs’ decision

to acknowledge that liquidation, deemed or otherwise, had occurred falls within the

purview of section 1514(a) and is, therefore, ‘final and conclusive upon all persons'—

including Ad Hoc.”). The court cannot understand the logic or rationale of that reading or

result. Keep in mind that Congress enacted a comprehensive trade remedy scheme
Consol. Court No. 07-00123                                                        Page 14


designed specifically to benefit domestic interested parties. See generally 19 U.S.C.

§§ 1671–1677. The Federal Circuit was apparently persuaded by the Court of

International Trade’s conclusion that Congress simply failed to provide a remedy in

§ 1514 for domestic interested parties to correct Customs’ errors in trade cases. This

unfortunate conclusion confuses § 1514’s interrelation with our trade statutes.

Section 1514’s primary focus is on the rights of importers in customs matters, not trade

cases at the Court of International Trade. The fact that domestic interested parties do not

enjoy protest rights under § 1514 is neither remarkable nor noteworthy. They never have.

What is noteworthy about § 1514 is that Congress specifically carved out trade actions

reviewed in the Court of International Trade (under § 1516a) from the purview of § 1514.

See 19 U.S.C. § 1514(b). And as explained above, this is a matter of basic logic and

common sense because it is the Court of International Trade (and Federal Circuit),

not Customs, that has the “final” say about subject entries in trade actions. 19 U.S.C.

§ 1516a(e). It is therefore difficult to understand the conclusion that Congress—having

provided detailed and comprehensive rights for domestic interested parties within the

trade remedy statutes—somehow intended that those very parties have no remedy to

correct a Customs’ error that wipes out years of litigation vindicating those rights. See

generally Marbury v. Madison, 5 U.S. 137, 147 (1803) (“It is a settled and invariable

principle, that every right, when withheld, must have a remedy, and every injury its proper

redress.”).

       And to further illustrate the problems with a broad reading of Cemex, assume that

Customs happens to have a bad month and incorrectly liquidates—at a lower rate—every
Consol. Court No. 07-00123                                                          Page 15


single entry subject to judgments in trade actions. Are we to believe that the U.S. Court

of International Trade is powerless to enforce those judgments because the domestic

interested parties apparently have no remedy to correct Customs’ errors? No.

As explained above, (1) this Court has the power to enforce its judgments, (2) the principle

of finality codified § 1514 is not a bar to correcting Customs’ errors in liquidating subject

entries covered by trade actions, and (3) whether the court corrects the liquidations and

enforces the judgment depends on a weighing of equitable factors in each case. Any

interested party (domestic interested parties, foreign respondents, importers, or

Commerce), or party with a direct interest in the judgment (i.e., importers who may not

have participated in the subject proceeding for example) may move to enforce such a

judgment. They all have an equal right to enforce that judgment. Depending on the error,

interests will inevitably diverge, and the court will have to assess the equities on a case-

by-case basis to determine whether enforcement of its judgment makes good sense.

In this case, as explained above, the court believes that justice requires correction of the

erroneously liquidated subject entries.

                                      III. Conclusion

       For the foregoing reasons, it is hereby

       ORDERED that Target’s Motion for leave to File a Reply Brief, ECF No. 184,

is granted; it is further

       ORDERED that the Order, ECF No. 172, is hereby vacated; it is further
Consol. Court No. 07-00123                                                           Page 16


       ORDERED that Target’s motions to (1) intervene, (2) stay implementation of the

Order, and (3) for reconsideration and vacation of the Order, ECF Nos. 173, 176, and

177, are denied as moot; it is further

       ORDERED that Customs’ liquidation of the subject entries was contrary to the final

decision in this action reflected in the Judgment, and is therefore unlawful; and it is further

       ORDERED that Customs shall promptly reliquidate the subject entries in

accordance with the Judgment.




                                                                 /s/ Leo M. Gordon
                                                              Judge Leo M. Gordon


Dated: September 27, 2019
       New York, New York